Order filed, November 03, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NOS. 14-15-00791-CR
                                   14-15-00792-CR
                                 ___________

            EX PARTE CARLOS ALBERTO BUSTOS, Appellant


                    On Appeal from the 339th District Court
                             Harris County, Texas
                    Trial Court Cause No. 1350260, 1355620


                                     ORDER

      The reporter’s record in this case was due August 11, 2015. See Tex. R.
App. P. 35.1. On October 01, 2015, this court ordered the court reporter to file the
record within 10 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Pamela Knobloch, the official court reporter, to file the record in
this appeal within 10 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Pam Knobloch does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM